DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim states “an inverse ton-mapping function”, however, the Examiner believes it should state “an inverse tone-mapping function”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  the claim states “an inverse ton-mapping function”, however, the Examiner believes it should state “an inverse tone-mapping function”.  Appropriate correction is required.

35 USC § 112 (f)
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 19-49 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
As to claims 19-34, the “tone curve estimator” is considered to read on a processor ([71]).
As to claims 19-49, the “image generator” is considered to read on a processor ([71]).
As to claims 19-34, the “encoder” is considered to read on a processor ([71]).
As to claims 19-34, the “transmitter” is considered to read on a processor ([71]).
As to claims 35-49, the “decoder” is considered to read on a processor ([71]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the tone curve estimator".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims can be directed to a signal per se and/or mere information in the form of data. Applicant’s Specification (paragraph [71]) states “that the implementations described may be implemented in…a software program, a data stream, or a signal.  Even if only discussed in the context of a single form of implementation (for example, discussed only as a method), the implementation of features discussed may also be implemented in other forms10 (for example, an apparatus or program)”.
Claims 50 and 51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims can be directed to a signal per se and/or mere information in the form of data. Applicant’s Specification (paragraph [71]) states “that the implementations described may be implemented in…a software program, a data stream, or a signal.  Also, the “computer readable storage medium” can still be considered a signal per se, since it does not exclude transitory signals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10, 14, 19-23, 27-34, 38, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Gish et al., WO2010105036 (Gish), and further in view of Mai et al., “Optimizing a Tone Curve for Backward-Compatible High Dynamic Range Image and Video Compression” (Mai).
Regarding claim 1, Gish teaches a method comprising: 
a tone mapping function responsive to images (tone mapping function for HDR or VDR images) ([0077]) and at least one encoding parameter (encoded information; including tone mapping parameters) ([0077] and [0094]);  
5determining a lower dynamic range version of said images from said images responsive to the tone mapping function (determining LDR (low dynamic range) images based on the tone mapped HDR or VDR images) ([0077]); 
encoding the lower dynamic range version of said images (encoding the LDR images) ([0077 and information including a parameter (encoded information; including tone mapping parameters) ([0077] and [0094]) used to encode the determined lower dynamic range version of said images (include the encoded information with the encoded LDR data) ([0077] and [0094]), 
said parameter being intended to be used for generating an inverse ton-mapping function (said information, including tone mapping parameters, used for inverse tone mapping of the LDR data) ([0077], [0080-0083], and [0094]); and  
10transmitting the encoded lower dynamic range version of said images and information in one or more signals (transmitting the LDR images and such extra information in a bitstream) ([00115]).  
Gish teaches using tone mapping to generate LDR images ([0077]); however, Gish does not explicitly teach “determining” a tone mapping function.
Mai teaches backward compatible high dynamic range (HDR) video compression (Abstract); and wherein the system determines the appropriate choice of a tone-mapping operator (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gish to include determining the appropriate tone mapping operator since it can significantly improve the reconstructed HDR quality (Mai; Abstract).

Regarding claim 2, Gish teaches wherein the parameter used to encode the lower dynamic range version of said images is a quantization parameter (quantization thresholds used to encode the LDR) ([0081] and [00121]).  Mai also teaches wherein the parameter used to encode the lower dynamic range version of said images is a quantization parameter (quantization parameter (QP)) (p. 1563; left column, 1st and 2nd paragraphs).

Regarding claim 3, Mai teaches wherein the tone curve estimator (determines the appropriate choice of a tone-mapping operator) (Abstract) determines a Lagrangian multiplier (Lagrangian multiplier) (pages 1561-1562; Section D.) responsive to the quantization parameter (quantization parameter (QP)) (p. 1563; left column, 1st and 2nd paragraphs).  

Regarding claim 4, Mai teaches wherein determining a tone mapping function (determines the appropriate choice of a tone-mapping operator) (Abstract) comprises 20determining at least one of the dynamic range of said images (determining the LDR of the images) (Abstract) and a probability distribution function of said images (probability distribution) (p. 1561; Section B.).  

Regarding claim 5, Gish teaches wherein determining the tone mapping function is responsive to a rate distortion function (wherein distortion characteristics and/or metrics can be used) ([00136]). Mai also teaches wherein determining the tone mapping function is responsive to a rate distortion function (p. 1563; Fig. 4(b) and left column, 1st paragraph and pages 1565-1567; Figs. 8-10).   

Regarding claim 6, Gish teaches further comprising providing said one or more signals signal for storage (storage 1340) (Fig. 13; [00122-00126]).  

Regarding claim 10, Gish teaches further comprising error-correction encoding said one or more 5signals (quantization and coding error correction) ([0078]).

Regarding claim 14, Mai teaches wherein the accessed information further includes parameters indicative of a probability distribution function (probability distribution) (p. 1561; Section B.) of original first images corresponding to the 25first images to be decoded (based on the original images (HDR) to be decoded) (p. 1562; Section IV., 1st paragraph).  

Regarding claim 19, see the rejection made to claim 1, as well as Mai paragraphs [00126-00129] for processors the correspond to the tone curve estimator, image generator, encoder, and transmitter, for the teach all the limitations within this claim.

Regarding claim 20, Gish teaches wherein the parameter used to encode the lower dynamic range version of said images is a quantization parameter (quantization thresholds used to encode the LDR) ([0081] and [00121]).  Mai also teaches wherein the parameter used to encode the lower dynamic range version of said images is a quantization parameter (quantization parameter (QP)) (p. 1563; left column, 1st and 2nd paragraphs).

Regarding claim 21, Mai teaches wherein the tone curve estimator (determines the appropriate choice of a tone-mapping operator) (Abstract) determines a Lagrangian multiplier (Lagrangian multiplier) (pages 1561-1562; Section D.) responsive to the quantization parameter (quantization parameter (QP)) (p. 1563; left column, 1st and 2nd paragraphs).  

Regarding claim 22, see the rejection made to claim 4, as well as Gish paragraphs [00126-00129] for processors the correspond to the tone curve estimator, image generator, encoder, and transmitter, for the teach all the limitations within this claim.
Regarding claim 23, see the rejection made to claim 5, as well as Gish paragraphs [00126-00129] for processors the correspond to the tone curve estimator, image generator, encoder, and transmitter, for the teach all the limitations within this claim.
Regarding claim 27, see the rejection made to claim 10, as well as Gish paragraphs [00126-00129] for processors the correspond to the tone curve estimator, image generator, encoder, and transmitter, for the teach all the limitations within this claim.

Regarding claim 28, Gish teaches further comprising or interface with an antenna (wherein the apparatus can be a mobile telephone which includes an antenna as shown in Figure 13) (Fig. 13; [00129]).  

Regarding claim 29, Gish teaches the data transmission apparatus of claim 19 is one or more of a cell-phone (mobile telephone) ([00129]), a computer (a computer) ([00129]), a 15set-top box, or other device that transmits encoded video and provides encoded video signal for display, for processing, or for storage (for display, processing, or storage) ([00122-00126]).  

Regarding claim 30, Gish teaches the data transmission apparatus of claim 19 is also communicatively coupled (run over a network) ([00122-00126]) to a storage 20unit (storage medium) ([00122-00126]) and configured to provide said one or more signals signal for storage (to provide storage) ([00122-00126]).  

Regarding claim 31, Gish teaches wherein the storage unit is coupled to the encoder (the encoder, a processor, is coupled with the computer readable medium) (Fig. 13; [00122-00126] and [00129]).  

Regarding claim 32, Gish teaches wherein the storage unit is coupled to the transmitter (communication network is coupled with the computer readable medium) (Fig. 13; [00122-00127]).  

Regarding claim 33, Gish teaches wherein the storage unit is one or more of a standard DVD, a Blu-Ray disc, a hard drive, or some other storage device (DVDs, Blu-Ray disks, storage media) ([0045]).  

Regarding claim 34, Gish teaches wherein the transmitter comprises or interfaces with an antenna (wherein the apparatus can be a mobile telephone which includes an antenna as shown in Figure 13 that can transmit and communicate over a network) (Fig. 13; [00129] and [00131-00132]).

Regarding claim 38, see the rejection made to claim 14, as well as Gish Fig. 13, paragraphs [00126-00129] for a receiver, decoder/processor, a processor and generator/processor, for the teach all the limitations within this claim.

Regarding claim 50, see the rejection made to claim 1, as well as Gish paragraphs [0027] and [00126-00129] for a computer readable storage medium for encoding or decoding images, for the teach all the limitations within this claim.
Regarding claim 51, see the rejection made to claim 10, as well as Gish paragraphs [0084] and [00126-00129] for a computer readable storage medium having stored thereon a bitstream, for the teach all the limitations within this claim.

Claims 11-13, 18, 35-37, and 42-49 are rejected under 35 U.S.C. 103 as being unpatentable over Gish et al., WO2010105036 (Gish).
Regarding claim 11, Gish teaches a method comprising: 
receiving one or more signals (receiving VDR bit stream) ([0031]); 
decoding second images depicting a lower dynamic range version of first images from 10said one or more received signals (decoding the LDR bit stream; the LDR images being a lower dynamic range of the first VDR images) ([0031]); 
accessing information from said one or more received signals (accessing information from the VDR/HDR images) ([0031] and [0077-0078]), the accessed information including a parameter used to decode said second images (the information used in decoding; including tone mapping parameters) ([0077] and [0094-0095]); 
generating an inverse tone mapping function responsive to said parameter (said information, including tone mapping parameters, used for inverse tone mapping) ([0077-0078], [0080-0083], and [0094-0095]); and 
generating the first images from said decoded second images responsive to said inverse 15tone mapping function (responsive to the inverse tone mapping generating VDR/HDR images from the decoded LDR images) ([0094-0095]).  
Although, Gish does not explicitly teach receiving one or more “signals”, Gish does teach receiving images and receiving a bit stream ([0031]), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the signals are analogous to the images and bit stream of Gish since they are all data with different dynamic ranges.

Regarding claim 12, Gish teaches wherein the parameter used to encode the second image is a quantization parameter (quantization thresholds used to encode the LDR) ([0081] and [00121]).  

Regarding claim 13, Gish teaches wherein the accessed information includes parameters indicative of the dynamic range of original first images corresponding to the first images to be decoded (said information, including tone mapping parameters, used for inverse tone mapping corresponding to the VDR/HDR images to be decoded) ([0077-0078], [0080-0083], and [0094-0095]).

Regarding claim 18, Gish teaches further comprising error-correction decoding (decoded) ([0077-0078]) said one or more 5received signals (quantization and coding error correction) ([0078]).

Regarding claim 35, see the rejection made to claim 11, as well as Gish Fig. 13, paragraphs [00126-00129] for a receiver, decoder/processor, a processor and generator/processor, for the teach all the limitations within this claim.
Regarding claim 36, see the rejection made to claim 12, as well as Gish Fig. 13, paragraphs [00126-00129] for a receiver, decoder/processor, a processor and generator/processor, for the teach all the limitations within this claim.
Regarding claim 37, see the rejection made to claim 13, as well as Gish Fig. 13, paragraphs [00126-00129] for a receiver, decoder/processor, a processor and generator/processor, for the teach all the limitations within this claim.
Regarding claim 42, see the rejection made to claim 18, as well as Gish Fig. 13, paragraphs [00126-00129] for a receiver, decoder/processor, a processor and generator/processor, for the teach all the limitations within this claim.

Regarding claim 43, Gish teaches further comprising or interface with an antenna (wherein the apparatus can be a mobile telephone which includes an antenna as shown in Figure 13) (Fig. 13; [00129]).  

Regarding claim 44, Gish teaches one or more of a cell-phone (mobile telephone) ([00129]), a computer (a computer) ([00129]), a 15set-top box, a television, or other device that receives encoded video and provides decoded video signal for display, for processing, or for storage (for display, processing, or storage) ([00122-00126]).  

Regarding claim 45, Gish teaches further comprises or interfaces with a display (display) (Fig. 13; [00130]).  

Regarding claim 46, Gish teaches wherein the display one or more of a screen of a television (television) ([0040]), a computer monitor (a computer having a display device) ([00130]), a computer (computer) ([00130]), or some other storage, processing, or display device (for display, processing, or storage) ([00122-00126]).  

Regarding claim 47, Gish teaches is also communicatively coupled (run over a network) ([00122-00126]) to a storage 20unit (storage medium) ([00122-00126]) and configured to accesses said one or more signals from the storage units (to provide storage) ([00122-00126]).  

Regarding claim 48, Gish teaches wherein the storage unit is coupled to the encoder (the decoder, a processor, is coupled with the computer readable medium) (Fig. 13; [00122-00126] and [00129]).  

Regarding claim 49, Gish teaches wherein the storage unit is coupled to the receiver (communication network is coupled with the computer readable medium) (Fig. 13; [00122-00127]).

Claims 7-9 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gish et al., WO2010105036 (Gish), Mai et al., “Optimizing a Tone Curve for Backward-Compatible High Dynamic Range Image and Video Compression” (Mai), and further in view of Yuwen et al., US 2010/0220789 A1 (Yuwen).
Regarding claim 7, Gish teaches using tone mapping to generate LDR images ([0077]). Mai teaches backward compatible high dynamic range (HDR) video compression (Abstract); and wherein the system determines the appropriate choice of a tone-mapping operator (Abstract). However, neither explicitly teaches comprising interleaving the data in said one or more signal.
Yuwen teaches a technique for applying a tone mapping method ([0023]); and further comprising interleaving the data in said one or more signal (interleaving the data in the signal) ([0051]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include interleaving since it enables the adaptation to different network bandwidths or device capabilities, thus providing low complexity and high efficiency and flexibility (Yuwen; [0025]).

Regarding claim 8, Yuwen teaches further comprising randomizing the energy in said one or more signals (randomizing the energy in the signal) ([0051]).  

Regarding claim 9, Yuwen teaches further comprising modulating said one or more signals from one or more carriers (modulating the signal onto one or more carriers) ([0051]). 

Regarding claim 24, see the rejection made to claim 7, as well as Mai paragraphs [00126-00129] for processors the correspond to the tone curve estimator, image generator, encoder, and transmitter, for the teach all the limitations within this claim.
Regarding claim 25, see the rejection made to claim 8, as well as Mai paragraphs [00126-00129] for processors the correspond to the tone curve estimator, image generator, encoder, and transmitter, for the teach all the limitations within this claim.
Regarding claim 26, see the rejection made to claim 9, as well as Mai paragraphs [00126-00129] for processors the correspond to the tone curve estimator, image generator, encoder, and transmitter, for the teach all the limitations within this claim. 

Claims 15-17 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Gish et al., WO2010105036 (Gish), and further in view of Yuwen et al., US 2010/0220789 A1 (Yuwen).
Regarding claim 15, Gish teaches using tone mapping to generate LDR images ([0077]). However, Gish does not explicitly teach demodulating said one or more received signals from one or more carriers.
Yuwen teaches a technique for applying a tone mapping method ([0023]); and further comprising demodulating said one or more received signals from one or more carriers (demodulating the data signal from one or more carriers) ([0056]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include demodulating since it enables the adaptation to different network bandwidths or device capabilities, thus providing low complexity and high efficiency and flexibility (Yuwen; [0025]). 


30Regarding claim 16, Yuwen teaches further comprising de-randomizing the energy in said one or more received signals (de-randomizing the energy in the signal) ([0056]).  

Regarding claim 17, Yuwen teaches further comprising de-interleaving the data in said one or more received signal (de-interleaving the data in the signal) ([0056]).  

Regarding claim 39, see the rejection made to claim 15, as well as Gish Fig. 13, paragraphs [00126-00129] for a receiver, decoder/processor, a processor and generator/processor, for the teach all the limitations within this claim.
Regarding claim 40, see the rejection made to claim 16, as well as Gish Fig. 13, paragraphs [00126-00129] for a receiver, decoder/processor, a processor and generator/processor, for the teach all the limitations within this claim.
Regarding claim 41, see the rejection made to claim 17, as well as Gish Fig. 13, paragraphs [00126-00129] for a receiver, decoder/processor, a processor and generator/processor, for the teach all the limitations within this claim.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov